Case 9:18-cr-80166-DMM Document 23 Entered on FLSD Docket 11/26/2018 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 18-CR-80166-DMM-1

UNITED STATES OF AMERICA

Plaintiff,

Vv.

NICHOLAS WUKOSON,
Defendant.

/

 

MOTION TO CONTINUE SENTENCING

COMES NOW, the Defendant, NICHOLAS WUKOSON, by and through undersigned
counsel, who respectfully moves to continue the sentencing set for December 6", 2018 and as
grounds therefore would state the following:

1. Undersigned Counsel has been retained to handle this matter on November 23, 2018.

2. In addition to preparing for the Sentencing Hearing, your undersigned must review the
file, become familiar with same, and has to also file a motion to withdraw the defendant’s
plea.

3. Undersigned counsel has spoken to Assistant United States Attorney Gregory Schiller
who does not oppose this motion.

IN VIEW of the foregoing, undersigned counsel respectfully requests this instant motion be
GRANTED.

Respectfully submitted,
/s/ Michael B. Cohen, Esq.
WAVE A Let gY Cy {- a
Michael B. Cohen, Esq.
Florida Bar No: 210196

CERTIFICATE OF SERVICE
IT IS HEREBY CERTIFIED that a true and correct copy of the foregoing was
furnished via CMECF E-Filing to all applicable parties on November 26, 2018.

Respectfully submitted,
i Michael B. Cohen, Es
Vl ab DP fe—
Michael 5 Cohen, Esq.
Florida Bar No: 210196
6400 North Andrews Ave., Ste 505
Fort Lauderdale, Florida 33309
Ph (954) 928-0059
Fax (954) 928-0929

 
